'Hon. Homer .Garrieon, Jr., director         Opinion No. M-183
Texas ,Departmentof Public Safety
Austin, Texas                                Re:   Whether F.B.I. vehiales
                                                   are "aufhoriaed emergency
                                                   vehticles",as def.ineCin
                                                   Article 670&d, Section
                                                   2(d), Vernon's Civil
Dew   *.     Garrison:                             Statutes.
       You have requested an opinion,of this office as to
whether Federal Bureau of Investigation vehicles are "authorized
emergency vehicles" within the meaning of Articlp 67Uld,
Section 2(d,),'Vernon'swCivil~
                             Statutes.
           Saia Article   6'7Old,SectionZ(dj reads as.fallows:
           "Authorized Emergency Vehicle.~ VehLcles,of~
           the fire department'(ffre patrol); ,police
           vehicles; public and private,ambulances.for
           Which'pennits have'been-issued,-by,the State-
           Board of Hea,lth,emergency',,vehiclesormunic-
           ipal department6 or public service corpora-        ~'
           tions 'as era desginated,,orauthorised,by,the,
           governing body ,ofan incorporated.city,;.and
           private vehicles operated by volunteer fire-
           men while answering,,=fire~~alann.”
        The director, associate,'assistants, inspector5-,and'~~
agents of the Federal Bureau of Investigationof the,Bepart-
ment of Justice may carry fireans;'serve-.warrants-ana sub-
poenas issuea,under the authori,ty,of-,the United~,States.and
make arrests without,warrant for,any,.offense~.$nthe  .violation
of the penal laws of,the,United States committed,-in their-
presence, or for any felony offense.~c'ogni,sable~,ander
                                                       the-laws
of the United States if they havereasonable,-grounds.to.believe
.that the person to be arrested.has ,committ~ed'orib'conunktting
such felony,. ~18 U.S.C. 3052.      Theyare'likewise     empowered to
make seizures under warrant for violation of the laws of the
United States. 18 U.S.C. 3105.



                                     -877-
.   .




    Hon. Homer Garrison, Jr., Page    2    (M-183


           In Attorney General's Opinion NO, V-580 (1848) #is
    office, in interpreting a similar versionof the above
    referred Act, then existing, expressed.the ,opinionthat.
    automobiles operated by the United,States-Immigration Border
    Patrol were "police vehicles" within the meaning of such
    Aat and in so doing stated.as.,follows:'
              "In the absence of a statutory 'definitionas
              to what is a police vehicle, we mustlook to
              the intent of the Legislature to arrive at a
              proper understanding of the.term, 'Zn this
              regard, it is reasonable to suppose,that the
              intent of the Legislature was that.,apol,ice
              vehicle should include any official vehicle
              used to discharge functions vitally connected
              with public safety. It aannot be conceived
              that the Legislature intended solely those
              vehicles used in enforcing traffic,,laws."
               It is further expres,sedin.said opinionthat:
               "It is inconceivable that our State Legislature
               intended only State and tocal police officers
               to enjoy this special sanction in attempting
               to keep the peace and enforce the law of the
               land."
               The above,recited duties,and 'powersof the Federal Bureau
        of Investigation clearly show that such vehicles when used In
        an official capacity are used to disaharge functions vitally
        connected with public safety;,,
           Attorney General's Opinion v-580, together'with the
    departmental construction thereunder;.having~stood unmolested
    by statutory amendment,during the years since the,,issuanceof
    such opinion are themselves authorities for.the.proposition,
    and it 16,the opinion of this office; that.,FederalBureau
    of Investigation vehicles are "police vehicles" and therefore
    are "authorized emergency vehicles" within the meaning af
    said Article 6701d, Section 2(d);
                               SVMMARY~
               Federal Bureau of In,vestigationvehicles are
               "police vehicles" and therefore are "authorized




                                          -878-
       emergency vehicles” within the meaning of said
       Article 6701d, Section Z(d).
                                      truly yours I

                                          krn~
                                          c. MARTIN
                                          General of Texas

Pxepared    by Monroe Cluytqn
Assistant Attorney General,
APPFtQmD:
OPINION.C~MITTEE:
Hawthorne Phillips, Cha&rrl\an
Kerns B. Tay&or, Co-Cha$rman
Douglaw IiiChilton
Mark white
Harold’Kennady
      ,..,.
STAFF LEGAL&s~sTANT
A. J. Carubbi’,Jr,